March 13, 1931. The opinion of the Court was delivered by
This is an appeal from an order of his Honor, Circuit Judge Ramage, refusing a permanent injunction against the issuance and sale of bonds in the sum of $100,000 of School District No. 29, Lexington County, S.C. authorized under an Act of the General Assembly (Act No. 1046), approved March 20, 1930 (36 St. at Large, 1900).
By stipulation of counsel all issues in the cause based on alleged irregularity or illegality in the conduct of the election which authorized and approved the issue were abandoned on the appeal before us. The only real question to be *Page 446 
passed on is the constitutionality of the Act in question, in the light of the objections thereto made by appellants.
We have given careful consideration to these objections and are satisfied with the disposition made of them by the learned Circuit Judge. Let the decree be reported.
It is the judgment of this Court that the order of the Circuit Court appealed from be affirmed.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES COTHRAN, STABLER, and CARTER concur.